            Case 1:20-cv-08126-CM Document 4 Filed 11/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO MARCIAL GUZMAN,

                                 Plaintiff,
                                                                    20-CV-8126 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
DONALD TRUMP,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated October 5, 2020, the Court directed Plaintiff, within thirty days, to submit

a completed amended request to proceed in forma pauperis (“IFP application”) or pay the

$400.00 in fees required to file a civil action in this Court. That order specified that failure to

comply would result in dismissal of the complaint. Plaintiff has not filed an amended IFP

application or paid the fee. Accordingly, the complaint is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 13, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
